Citation Nr: 0610112	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  00-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
depression with anxiety and post-traumatic stress disorder 
(PTSD), for the period prior to August 13, 2004. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), by reason of service-
connected disabilities, for the period prior to August 13, 
2004.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a rating decision dated in October 1999, the 
RO increased the rating for the veteran's dysthymic disorder 
from 30 percent to 50 percent, effective October 30, 1998.  
Thereafter, in a rating action of November 1999, the RO 
denied the veteran's claim of entitlement to a TDIU.  The 
veteran perfected a timely appeal to those decisions.  
Subsequently, in a decision dated August 14, 2001, the Board 
denied the claims for a rating in excess of 50 percent for 
dysthymic disorder with PTSD, and for a TDIU.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In an Order dated in August 2003, the Court vacated the 
Board's August 2001 decision and remanded this matter for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  In June 2004, the Board remanded the case to the RO 
for additional development in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  By a rating action, 
dated in November 2004, the RO increased the evaluation for 
depression with anxiety and PTSD from 50 percent to 70 
percent, effective August 13, 2004; the RO also granted a 
TDIU, effective August 13, 2004.  Supplemental statements of 
the case (SSOC) were issued in December 2004 and March 2005.  

In August 2005, the Board again remanded the case to the RO 
for still further evidentiary development.  Following the 
requested development, another SSOC was issued in November 
2005.  



FINDINGS OF FACT

1.  From October 30, 1998 through August 12, 2004, the 
veteran's depression with anxiety and PTSD was manifested by 
mild depression, fluctuating mood, occasional nightmares, 
insomnia, and by Global Assessment of Functioning (GAF) 
scores varying from 50 to 55.  

2.  Prior to August 13, 2004, the veteran's depression with 
anxiety and PTSD was not of such severity as to preclude him 
from securing or following a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for depression with anxiety and PTSD, from October 30, 1998 
to August 12, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).  

2.  The criteria for a TDIU rating prior to August 13, 2004 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107, 5110 
(West 1991 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 3.400, 
3.340, 3.341, 4.15, 4.16, 4.17 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent an initial VCAA letter to the veteran in 
January 2001, another VCAA letter was subsequently issued in 
July 2004; rating decisions were issued in October 1999, 
November 1999, and November 2004; a statement of the case was 
issued in October 1999; supplemental statements of the case 
were issued in October 2000, December 2004, March 2005, and 
November 2005; and Board decisions in June 2004 and August 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  Moreover, in November 2004, 
the veteran was provided a copy of a GC opinion regarding 
earlier effective date for increased rating claims.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notices to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.  The 
veteran has not claimed any prejudice as a result of the 
timing of the VCAA letter.  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also provided the veteran with medical examinations in 
January 1999 and August 2000.  VA has satisfied both the 
notice and duty to assist provisions of the law.  

II.  Factual Background.

In a rating decision dated in March 1946, the RO granted 
service connection for anxiety neurosis and assigned a 50 
percent rating, effective February 26, 1946.  In a rating 
decision dated in February 1949, the RO assigned a 50 percent 
rating from April 1, 1946 to April 15, 1949 and a 30 percent 
rating, effective April 16, 1949.  In a rating decision dated 
in February 1954, the RO assigned a 30 percent rating from 
April 16, 1949 to April 25, 1954 and a 10 percent rating, 
effective April 26, 1954.  

The veteran reported for a VA psychiatric examination in 
February 1997.  The veteran stated that he had problems 
recalling things such as the PIN number for his credit card 
or events in the distant past, including events during 
service.  He reported that he had three friends that he never 
saw.  There were no indications of hallucinations or 
delusions during the examination.  His speech was rambling at 
times, but was otherwise coherent and goal-directed.  He was 
oriented to person, place, time, and purpose.  He denied any 
suicidal or homicidal ideation.  

The examiner found that the veteran had been depressed for 
the past two years and suffered from insomnia and occasional 
hypersomnia, low energy, fatigue, and significant problems 
concentrating.  He was significantly impaired socially.  
Employability or industrially impairment was deemed not an 
issue because he had been retired since 1987.  However, if he 
were required to work, the examiner determined that he would 
suffer from at least moderate industrial impairment.  The 
examiner found him to be moderately emotionally impaired but 
without recent abnormalities of conduct and judgment.  His 
diagnoses included dysthymic disorder.  He was assigned a 
Global Assessment of Functioning (GAF) score of 53 based upon 
moderate difficulty in social and emotional functioning.  

By a rating action of July 1997, the RO increased the rating 
for the veteran's anxiety reaction from 10 percent to 30 
percent, effective July 26, 1995.  In November 1997, the 
veteran filed a claim for vocational rehabilitation training 
(VA Form 28-1900).  

The veteran was afforded a VA psychiatric examination in 
January 1999.  He complained of concentration and memory 
difficulties in excess of observed impairment.  He was alert, 
oriented and appeared in good reality contact.  His affect 
was mildly flat and his mood appeared dysthymic.  He denied 
homicidal or suicidal ideation.  He was dressed in clean, 
casual clothing.  Grooming was moderately appropriate.  He 
tended to ramble and speak off topic.  Spontaneous speech was 
fluent with intact syntax and grammar.  Psychomotor behavior 
was noted as being mildly slowed, but was otherwise within 
normal limits.  His daughter had been living with him in his 
home until recently.  He complained that he was not as active 
as he used to be, but also stated that he volunteered two 
days a week until July 1999 when he had to stop because of a 
physical injury.  He reported that he continued to visit his 
friends from his volunteer job once a month.  He continued to 
drive, shop for groceries, and prepare meals independently.  
He continued to talk with his daughter, son-in-law, mother 
and spoke once a month with friends.  He was taking trazodone 
and receiving counseling at the time of the examination.  

The pertinent diagnoses were dysthymic disorder, secondary; 
passive- aggressive personality traits by history; and 
psychological stressors including moderate financial strain, 
unemployment, and a daughter in alcohol and drug treatment.  
The examiner assigned a GAF score of 50; he noted that the 
veteran's symptoms did not appear to have changed appreciably 
for better or worse since the February 1997 examination.  The 
examiner noted that, because the veteran had been treated for 
symptoms of dysthymia for many years yet had worked 
successfully until his retirement in 1986, it seemed 
unreasonable to suggest that he was totally disabled as a 
result of his mental health difficulties.  The examiner found 
that the veteran's significant physical disabilities in 
combination with his emotional difficulty would make a return 
to competitive employment highly unlikely.  

Of record are VA progress notes, dated from January 1997 to 
October 1999, which show that the veteran received ongoing 
clinical attention and treatment for his psychiatric 
disorder.  When seen in June 1997, it was noted that the 
veteran was doing fairly well recently.  It was noted that he 
had had difficulty sleeping at night, often lying awake and 
then sleeping from midnight until 5 A.M.  Affect and mood 
were pleasant.  Thought processes were circumstantial.  No 
suicidal ideation was noted.  The assessment was dysthymic; 
and major depression, recurrent, in remission.  In VA notes 
dated in December 1997 and February 1998, the examiners 
assigned GAF scores of 60.  VA progress notes, dated in 
January and March 1998, reflect GAF scores of 55.  On October 
30, 1998, the veteran was seen at a mental health clinic; at 
that time, he was tearful and depressed and appeared fatigue.  
The veteran was struggling with his grown daughter's episodic 
acting out and his mother's declining health.  The assessment 
was major depression, with exacerbation due to situational 
stressors and loss; he was assigned a GAF score of 50.  
Similar findings were reflected in VA treatment notes 
received in May 2000.  In notes dated from November 1998 to 
February 2000, the veteran's GAF score was consistently 50.  

The veteran reported for a VA psychiatric examination in 
August 2000.  He reported that he was thinking about his 
experiences during service about once a month and had vague 
nightmares about the war. He stated that he tended to be 
jumpy and frequently had a knot in his stomach when he saw 
something hazardous.  The veteran also reported that his 
symptoms of depression have lingered since the death of his 
wife.  He stated that he was afraid to get away from his 
surroundings and preferred to be isolated.  He claimed to 
have only one friend whom he had not seen in three years. He 
reported that he suffered from low self esteem, sleep 
disturbance, low energy, low motivation, and lack of interest 
in pleasurable activities.  

On mental status examination, the veteran was described as 
cooperative, casually dressed, obese, and adequately groomed.  
The examiner found the veteran oriented to person, place, 
time, purpose.  There was no evidence of hallucinations, 
delusions, or of significant cognitive impairment.  His 
speech was clear, coherent, and goal-oriented although he 
rambled at times and needed some redirection.  The veteran 
admitted he had suicidal ideation as recently as six to eight 
months ago.  He displayed a mildly labile affect as he 
inappropriately laughed during the examination.  

The examiner found that the veteran met the criteria for mild 
PTSD and that his symptoms included re-experiencing these 
events through recurrent, intrusive, distressing 
recollections and occasional dreams; avoiding activities that 
reminded him of the war; diminished interest in significant 
activities; and detachment from others.  The veteran's 
symptoms also included increased arousal, difficulty 
concentrating, exaggerated startle, and anger problems.  The 
examiner found that the veteran suffered from moderate social 
and emotional impairment stemming from his symptoms of 
dysthymic disorder.  His level of emotional and social 
impairment stemming from PTSD was deemed to be in the mild 
range.  The examiner concluded that if the veteran were 
required to work, he would be capable of doing so.  The 
examiner assigned an overall GAF score of 51-55 and a GAF 
score solely on PTSD of 61-65.  

The veteran was afforded a VA examination in August 2004, at 
which time he indicated that his mood was a bit flat; he was 
noted that hew as taking medication for depression.  The 
veteran indicated that he thought about suicide, but he 
denied any history of suicidal plants, attempts, or serious 
ideation.  On mental status examination, it was noted that 
the veteran was of average height and casually dressed.  Eye 
contact was initially fleeting, but then fair, as the 
interview progressed.  Speech was normal rate, rhythm, but 
the veteran tended to ramble.  No auditory or visual 
hallucinations, or delusions were noted.  Both mood and 
affect remained flat, with very little change, regardless of 
the subject matter.  Judgement was excellent, as was abstract 
thinking skills.  The pertinent diagnosis was dysthymic 
disorder, severe; the examiner assigned a GAF score of 33, 
reflecting some impairment in communication, and major 
impairment in occupation, social relations and mood.  The 
examiner stated that the severity and duration of the 
veteran's depressive condition, alone, make him a very 
fragile individual.  He has received continuous 
psychopharmalogical and therapeutic treatments for 
approximately 20 years.  The examiner further noted that the 
veteran had, by all accounts, been treatment-compliant; 
still, his emotional stability was "guarded."  He stated 
that the veteran should be considered unemployable, and 
encouraged to continue with his multi-disciplinary 
treatments.  

Received in November 2004 were VA progress notes, dated from 
October 1999 to November 2004, reflecting treatment for major 
depression.  These VA progress notes reflect GAF scores 
ranging from 50-55.  A November 1999 VA progress note 
reflects an assessment of dysthymia, stable.  During a 
clinical visit in May 2000, it was noted that affect and mood 
were pleasant.  Thoughts were quite circumstantial.  No 
dysphoria or suicidal ideation was noted.  In July 2000, the 
veteran had good eye contact.  His mood was euthymic.  
Thoughts were more focused today.  No hopelessness or 
thoughts of harming himself were noted.  

Of record is the copy of the veteran's Vocational 
Rehabilitation folder.  In the record is the report of an 
initial evaluation, Counseling Record, dated in September 
1998, wherein it was noted that a counseling psychologist 
stated that the veteran had an employment handicap, which he 
had not overcome.  His disability materially contributed to 
his impairment; however, factors such as age and general 
health made it unlikely for him to re-join the labor market.  

III.  Increased rating for depression with anxiety and PTSD, 
prior to August 13, 2004.

The veteran is seeking a rating in excess of 50 percent for 
depression with anxiety and PTSD during the period from 
October 30, 1998 through August 12, 2004.  

The record indicates that a July 1997 rating decision 
increased the evaluation for anxiety reaction from 10 percent 
to 30 percent, effective July 26, 1995.  A notice of 
disagreement with decision was received in May 1998, and a 
statement of the case was issued in October 1999; however, 
the veteran did not perfect an appeal by submitting a timely 
substantive appeal (VA Form 9).  Final RO decisions, 
including decisions of degree of disability, will be accepted 
as correct in the absence of clear and unmistakable error.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2005).  In addition, in a rating action dated in 
November 2004, the RO determined that there was no CUE in the 
July 1997 rating decision.  He did not appeal that 
determination.  Thereafter, in a rating action, dated in 
October 1999, the RO increased the rating from 30 percent to 
50 percent, effective October 30, 1998.  The Court has noted 
that the veteran had filed a claim for increase and TDIU in 
December 1998.  The Board finds this determination to be 
controlling.

In a statement dated in August 2005, the veteran's attorney 
argued that his claim for an increased rating for his 
dysthymic disorder has remained open since 1988.  In any 
event, he argues that the veteran failed to consider the 
competent medical evidence in evaluating the severity of the 
veteran's psychiatric disorder.  The Board finds, however, 
that the veteran has not raised a valid claim of CUE.  
Nonetheless, as noted above, the RO has determined that there 
was no CUE in the July 1997 rating decision.  And, the 
veteran did not appeal that determination.  Furthermore, the 
Court established that this issue stemmed from a December 
1998 claim, rather than an earlier on-going claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's PTSD has been rated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

After careful of the evidentiary record, the Board finds that 
the preponderance of the evidence is against higher than 50 
percent for depression with anxiety and PTSD during the 
period from October 30, 1998 through August 12, 2004.  During 
the period from October 30, 1998 through August 12, 2004, the 
treatment records show that the veteran received ongoing 
clinical evaluation and treatment for symptoms associated 
with his depression and anxiety with PTSD.  The clinical 
records during that period indicate that the veteran 
experienced mild anxiety, occasional nightmares, occasional 
depression, and insomnia.  During a VA examination in January 
1999, the examiner assigned a GAF score of 50; however, he 
noted that the veteran's symptoms did not appear to have 
changed appreciably for better or worse since the February 
1997 examination.  According to the report of the VA 
psychiatric examination in August 2000, the veteran was 
described as cooperative, casually dressed and adequately 
groomed.  He did not have any hallucinations and he was not 
suicidal.  Also, his affect was appropriate and he was fully 
oriented in all spheres.  Following the evaluation, the 
examiner noted that the veteran had moderate symptoms of 
dysthymic disorder, with mild symptoms of PTSD.  Moreover, 
the clinical records, particularly records from March 2002 
through November 2002, all indicated that the veteran's mood 
was improved or better.  They also referred to the veteran's 
symptoms as being "stable."  In August 2003, it was noted 
that the veteran was doing well, enjoying the WWII group and 
volunteering.  Overall, the records do not reflect that the 
veteran reported increased symptomatology, and the records 
reflect that the observations of the veteran at the time of 
group therapy sessions remained consistent, with evaluations 
reflecting that the veteran was occasionally sad, but those 
evaluations reflect that the veteran was consistently alert, 
oriented, and sober.  

While the record in this case shows symptoms consistent with 
occupational and social impairment with reduced reliability 
and productivity, it does not reveal psychiatric 
symptomatology indicative of occupational and social 
impairment with deficiencies in most areas to warrant a 70 
percent evaluation.  There is no probative evidence of 
occupational and social impairment with reduced reliability 
and productivity, deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, or 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  There is no 
evidence of any recent suicidal ideation nor evidence of 
obsessional rituals, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  

Thus, since the evidence dated from October 30, 1998 through 
August 12, 2004, reflects GAF scores ranging from 50 to 55, 
reflecting that the veteran's psychiatric disability resulted 
in moderate restriction, the preponderance of this evidence 
is against the contention that the veteran is entitled to a 
rating in excess of 50 percent during this period of time.  
Taking the evidence all together, the preponderance of it is 
against a rating higher than 50 percent for depression and 
anxiety with PTSD prior to August 13, 2004.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).  

IV.  Entitlement to a TDIU prior to August 13, 2004.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be rated as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The regulation further provides that 
disabilities resulting from common etiology or affecting a 
single body system such as the cardiovascular-renal system, 
will be considered as one disability.  See 38 C.F.R. 
§ 4.16(a) (2005).  

The veteran has only one service-connected disability and, 
prior to August 13, 2004, such was evaluated as only 50 
percent disabling.  He therefore does not meet the percentage 
criteria specified in 38 C.F.R. § 4.16(a).  However, TDIU may 
still be assigned to the veteran who fails to meet these 
percentage standards if he is deemed unemployable by reason 
of his service-connected disability.  38 C.F.R. § 4.16(b).  

In a pertinent precedent decision, VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of a service-connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOGCPREC Op. No. 75-91.  

Additionally, 38 C.F.R. § 3.321(b) (1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past, or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  38 C.F.R. § 4.15.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough. A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question in a total rating case based upon 
individual unemployability due to service-connected 
disability is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  38 C.F.R. 
§ 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.341, 
4.16.  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose, 4 Vet. App. 361; 
38 C.F.R. § 3.341(a) (2000).  If total industrial impairment 
has not been shown, VA is not obligated to show that a 
veteran is incapable of performing specific jobs in 
considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).  

The veteran has been granted a 70 percent evaluation for 
depression and anxiety with PTSD and TDIU effective from 
August 13, 2004.  In regard to the issue of entitlement to 
TDIU benefits, he contends that such is warranted back to 
December 1998.  In this regard, the Board notes that the 
effective dates of total ratings are governed by the 
increased rating provisions of 38 C.F.R. § 3.400(o) (1) (2).  
See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400(o) 
(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed.  

The law provides a rule governing claims for increase.  38 
U.S.C.A. § 5110(a), (b) (2).  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is ascertainable that the increase occurred as long as the 
claim for the increased disability rating was received within 
a year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b) (2); 38 C.F.R. § 3.400(o) (2); see Harper v. Brown, 
10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).  

The record reflects that the veteran's sole service-connected 
disability is his depression and anxiety with PTSD.  Prior to 
August 2004, it has been rated as no more than 50 percent 
disabling.  Thus, the service-connected psychiatric disorder 
does not meet the percentage prerequisite provided in 38 
C.F.R. § 4.16(a) for consideration of entitlement to TDIU.  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

In this case, the veteran reported in his December 1998 
application for a TDIU rating that he had last worked full 
time in June 1987, at which time he performed highway survey.  
He reported that he had a College degree, and he had 
additional training for highway design.  This is consistent 
with the education and employment history reported elsewhere 
in the claims folder.  There are medical opinions to the 
effect that he is unable to continue in his employment as a 
boilermaker, as he is limited by his medical condition to 
sedentary employment.  The question, however, before the 
Board is whether the veteran's service-connected disability - 
depression with anxiety and PTSD - alone would prevent him 
from securing or following a substantially gainful 
occupation.  

In this case, the record does not contain a competent 
opinion, prior to August 2004, which attributes the veteran's 
unemployment to his service-connected disability alone.  
Moreover, the evidence of the severity of the veteran's 
psychiatric disability prior to August 2004 does not support 
a conclusion that the disability, alone, would prevent the 
veteran from securing or following a substantially gainful 
occupation.  Significantly, in January 1999, a VA examiner 
noted that, because the veteran had been treated for symptoms 
of dysthymia for many years yet had worked successfully until 
his retirement in 1986, it seemed unreasonable to suggest 
that he was totally disabled as a result of his mental health 
difficulties.  Moreover, following a VA examination in August 
2000, the examiner noted that the veteran suffered from 
moderate social and emotional impairment stemming from his 
symptoms of dysthymic disorder.  His level of emotional and 
social impairment stemming from PTSD was deemed to be in the 
mild range.  The examiner concluded that if the veteran were 
required to work, he would be capable of doing so.  

However, during the VA examination in August 2004, the VA 
examiner stated that the severity and duration of the 
veteran's depressive condition, alone, make him a very 
fragile individual.  He stated that the veteran should be 
considered unemployable.  Thus, the objective evidence of 
record does not support his contentions that he was unable to 
work due to his service-connected depression and anxiety with 
PTSD alone prior to August 2004.  The facts and circumstances 
do not indicate that the service-connected condition 
precluded the veteran from securing or following a 
substantially gainful occupation prior to August 2004.  The 
RO did not err when it did not refer the case to the Director 
of the VA Compensation and Pension Service for consideration 
of a TDIU rating on an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  The Board therefore concludes that the 
preponderance of the evidence is against the assignment of a 
TDIU rating prior to August 2004.  Furthermore, referral for 
an extraschedular evaluation is not warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
depression and anxiety with PTSD, prior to August 13, 2004, 
is denied.  

Entitlement to TDIU benefits prior to August 13, 2004 is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


